PER CURIAM:
In these consolidated cases, Arthur Edward Williamson, Jr., appeals the district court’s orders denying his Federal Rules of Civil Procedure 60(b) motion and his motion requesting court records furnished without costs for appellate review. We dismiss the appeal of his Rule 60(b) motion for lack of jurisdiction because his notice of appeal was not timely filed. With respect to Williamson’s appeal of his motion requesting court records, we have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss for the reasons stated by the district court. United States v. Williamson, Nos. 3:06-cv-02363-HMH; CR-76-19 (D.S.C. Aug. 8, 2007; Feb. 5, 2008). Williamson’s motion for certificate of appealability is denied as unnecessary. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.